Citation Nr: 1730874	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-37 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a disability manifested by bilateral hand tremors.

2.  Entitlement to service connection for a gynecological disorder manifested by an abnormal pap smear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Air Force from July 1999 to June 2007.

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  This appeal was subsequently remanded for additional claim development in May 2016 and has now been returned the Board for further adjudication.

In February 2016, the Veteran testified at a Travel Board hearing before the undersigned.  A copy of the transcript has been associated with the claims file.

The issue of service connection for a gynecological disorder is in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's bilateral essential tremors were incurred during active duty service.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for entitlement to service connection for bilateral essential tremors have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of service connection for bilateral essential tremors.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of her claim is not necessary.

II. Entitlement to Service Connection

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. See id.  For reasons explained further below, the Board finds that the benefit of the doubt rule is applicable to the Veteran's claim.

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed or during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  But see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (explaining that in certain circumstances evidence of a disability prior to the filing of the claim may be considered if it is sufficiently proximate so as to constitute a "current" disability).  Additionally, for certain diseases designated as chronic, medical nexus may be presumed under certain circumstances.  38 C.F.R. §§ 3.303(a), (b), 3.309(a).

Here, a review of the record reveals that the Veteran was diagnosed with bilateral hand tremors during active duty service in August 2004.  Bilateral hand tremors are not noted on her enlistment physical examination and are not otherwise noted in her service treatment records prior to August 2004.  The Veteran's diagnosis was confirmed to be essential hand tremors in a March 2013 VA examination report.  However that examiner, who noted a family history of a similar condition other than essential tremors, characterized the Veteran's essential hand tremors as "familial."  He did not provide further explanation of why the Veteran's essential hand tremors are familial in origin but diagnosed the Veteran with "benign familial tremor with an intention component," observing that the Veteran' had a tremor of her hands at rest and occasionally with intention.  

A November 2016 VA neurologist provided a supplemental opinion that the Veteran's essential tremors were less likely as not a congenital disease or defect.  The VA neurologist observed that approximately half of essential tremor cases appear to result from genetic mutation, and that he was unable to identify any family history of essential tremors in the Veteran's treatment records; a review of the Veteran's service treatment records supports the examiner's observation.  The VA neurologist provided an April 2017 supplemental opinion explaining that essential tremors can occur in .3 to 5.6 percent of the general population and provided an opinion that the Veteran's essential tremors are less likely than not congenital in nature.  He further explained that the cause of essential tremors is unknown and acknowledged that the Veteran's essential tremors were observed during her period of service.

Applying the elements of service connection to this case, the Veteran has a current diagnosis of essential tremors.  She also has an in service diagnosis of benign bilateral hand tremors during active duty service that has been related to her current diagnosis of essential tremors.  Although multiple examiners have discussed that essential tremors may have some familial component, a VA neurologist has provided an opinion that it is less likely as not that the Veteran's essential tremors are congenital or familial in nature, as noted above.  Accordingly, the Board finds that the evidence in favor and against a finding of medical nexus is at least equal, and the Veteran is entitled to the benefit of the doubt.  As such, an award of several connection for bilateral essential tremors is warranted here.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


ORDER

Entitlement to service connection for bilateral essential hand tremors is granted.


REMAND

A review of the Veteran's service treatment records reveals that in July 2000, the Veteran was seen for herpes simplex and condyloma.  She underwent cryotherapy and it was noted that she had vaginal warts.  In September 2000, three additional condyloma lesions were shown on examination.  November 2000 HIV testing was negative.  The Veteran subsequently became pregnant and gave birth in June 2001.  In October 2001, evidence of the presence of the papilloma virus was shown on testing (abnormal pap smear).  In November 2005, it was noted that the Veteran had the human papilloma virus (HPV).  In June 2006, it was indicated that the Veteran had new venereal warts.  A pelvic examination with cervical pap smear was normal.   
The post-service medical evidence, including a June 2015 examination, reflected normal findings.  The examiner indicated that the prior diagnoses of HPV, condyloma, and warts had resolved.  The examiner noted that the Veteran was currently asymptomatic from a gynecological standpoint.

A supplemental opinion addressing whether any of the Veteran's previously diagnosed gynecological disorders are recurrent was requested and provided in September 2016.  Although that examiner opined that the Veteran's initially diagnosed gynecological disorders were incurred in service, he found that it was less likely than not that the Veteran had recurrent herpes, HPV, condyloma, and genital warts.  In support of this conclusion he noted that all post-service gynecological cytology reports were negative for reinfection with HPV and that there were no subsequent reports of other viral lesions, condyloma, or warts.  The same examiner provided a clarifying opinion in April 2017 stating that there is credible documentation of the Veteran being evaluated for the gynecological conditions discussed above in her service treatment records.  The examiner then provided a positive etiology opinion relating the Veteran's gynecological conditions to her active duty service.

The Board finds that remand for a clarifying opinion is required.  Although it appears that the Veteran is not currently symptomatic for any gynecological disorder, and there is no evidence of post-service recurrence, a VA examiner has not provided an etiology opinion that clearly addresses whether any of the Veteran's gynecological conditions diagnosed in service are recurrent in nature, and if so, whether the Veteran currently has these disorders, but is currently asymptomatic, or if she no longer has these disorders.  Accordingly, a responsive supplemental opinion should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA gynecology opinion to address the Veteran's claim for service connection for a gynecological disorder manifested by an abnormal pap smear.  The examiner should review the record, including all prior VA examination reports and etiology opinions, and the content of this remand.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner is asked to provide the following opinions:

i. Are the Veteran's in-service diagnosed conditions of herpes, HPV, condyloma, or warts considered to be recurrent conditions? If so, are such recurrent conditions capable of permanent resolution without recurrence or only temporary resolution with asymptomatic periods?

ii. Is it more likely than not, less likely than not, or at least as likely as not that the Veteran has recurrent herpes, HPV, condyloma, or warts, which were initially diagnosed during service.  In providing such an opinion, the examiner should reconcile his or her opinion with any relevant findings with regard to the recurrent nature or permanent resolution of the relevant gynecological conditions, as specified in (a). 

b. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. After undertaking any necessary additional development, readjudicate the issue remaining on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and her representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


